Citation Nr: 0411659	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  96-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefits sought on 
appeal.   

In a September 2000 decision, the Board determined that the 
claim for service connection for hypertension was well-
grounded, and remanded the case for further development. 


FINDINGS OF FACT

1.  Hypertension is not of service origin and is not related 
to, or increased by, any service-connected disorder.

2.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may hypertension be presumed to have been 
incurred in service, nor is hypertension proximately due to 
or the result of the service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The criteria for a total disability evaluation based on 
unemployability are not met.  38 C.F.R. § 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in May 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim on appeal here.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.  The timing of the notice, after 
the adjudication appealed, did not prejudice the claim in any 
way because it has been readjudicated by the RO and the Board 
on the merits of the claim alone.



II.  Factual Background

The report of an October 1953 examination shows that the 
veteran's blood pressure was recorded as 118/70.  On 
examination, evaluation of the heart and vascular system was 
normal.

VA treatment records dated in 1993 and 1994 reflect treatment 
for glaucoma and hypertension.  There are also notations in 
the records that the veteran has a 20 year history of the 
condition.  An October 1993 VA treatment record shows that 
the veteran's blood pressure was 160/100.  The diagnostic 
impression at that time was glaucoma/hypertension.

On VA examination in May 1994, the examiner diagnosed 
hypertension.

In a May 1994 statement, Dr. Alden Leifer, M.D., stated that 
the veteran had been treated for a diagnosis of chronic open 
angle glaucoma vision.  In a statement received in August 
1994, Dr. Leifer stated that the veteran had been his patient 
from April 1989 to the present.  He indicated that he had 
treated the veteran for a diagnosis of glaucoma.

In his March 1996 application for increased compensation 
based on unemployability, the veteran indicated that his last 
employment ended in June 1993 when he retired.  He did not 
indicate a grade level for education completed.  He remarked 
that glass eye surgery and PTSD was causing problems at work, 
so he retired.  

In a June 1997 letter, Dr. Bienvenido C. Valencia, M.D., 
reported that he has been treating the veteran for high blood 
pressure, insomnia and nervousness, and that the veteran has 
a history of PTSD.  He stated that there can be an 
association between PTSD and hypertension.  He further stated 
that he did not know if indeed PTSD caused the hypertension.

In May 2000, the veteran testified that he takes medication 
for his hypertension.  He testified that he goes about every 
two months to see his physician about this condition.  He 
testified that when he first started receiving treatment, he 
was not asked about stressful situations that were the 
potential causes of his hypertension.  The veteran also 
testified with respect to his TDIU claim, that he last worked 
in 1993.  His employment stopped then because the factory 
closed.  He indicated that he had not had problems with his 
employment previously and that he had not tried to obtain 
employment since his last employment.  He also testified as 
to his service-connected disabilities.  

During a June 2001 VA examination the veteran reported a 
history of hypertension for many years for which he was 
taking medication.  He reported no history of heart condition 
or coronary artery disease, but reported that he did have 
diabetes mellitus.  On examination, blood pressure was 
160/90, and pulse was 80 bpm.  After examination the 
diagnosis was hypertension.  The examiner opined that the 
veteran had high blood pressure, but that PTSD by itself did 
not cause high blood pressure.  The examiner opined that 
however, if there was a pre-existing hypertension, any type 
of stress could aggravate the hypertension.

The report of a June 2003 examination shows that the VA 
examiner from the June 2001 VA examination reexamined the 
veteran in response to a May 2003 memorandum from the RO 
which requested further evaluation and opinion to determine 
whether the veteran's service-connected PTSD aggravated his 
hypertension.  The examiner reviewed the veteran's medical 
history and conducted an examination.  On examination, blood 
pressure was 140/90, and pulse was 80 bpm.  

After examination the diagnosis was hypertension, blood 
pressure is fairly controlled.  The examiner concluded with 
the following remarks.  

There is not any definite literature 
related to hypertension that could be 
exaggerated by PTSD.  There is no 
specific literature stating what are the 
excessive manifestations of hypertension 
secondary to PTSD.  Such opinion is not 
available and I am not able to give that 
opinion.  However, this patient's blood 
pressure is not being fluctuating.  It 
has not changed since the last 
examination.  It is the same in this 
examination.  I do not think his PTSD has 
increased or caused any difficulty in 
treating.  The basic manifestation of 
high blood pressure could be 
cardiomegaly, headaches, nosebleed and 
sometimes stroke.  In this patient there 
is not any extra manifestation except his 
blood pressure is in the upper limits of 
normal at the present time with the 
medication.  There is no cardiomegaly, or 
stroke.  His main complaint is only 
headaches, which is the common 
manifestation of hypertension.  Other 
than this I do not see any aggravation 
due to PTSD and as I mentioned earlier 
since the memo has asked any medical 
consideration supporting an opinion that 
the increased manifestations of the 
hypertension are due to the PTSD there is 
no such consideration to support such an 
opinion.  However, may be a psychiatrist 
be able to give a further opinion, 
stating if there is aggravation of PTSD 
what are the manifestations other than 
the emotional problems.

III.  Analysis

A.  Service Connection for Hypertension

The veteran seeks service connection for hypertension.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

The Board notes that the medical record contains ample 
competent evidence of hypertension.  The reports of the two 
most recent VA examinations in June 2001 and June 2003 both 
contain a diagnosis of hypertension.

Thus, the record contains competent medical evidence of 
current hypertension, and there is no evidence to the 
contrary.  Because a current disability of hypertension has 
been established by competent medical evidence, the question 
becomes whether such disability was incurred in or aggravated 
by active military service, or in the case of hypertension, 
within a year thereafter, or as claimed here, whether the 
hypertension disability is proximately due to or the result 
of the veteran's service-connected PTSD.

Except for the report of an October 1953 examination at 
separation from service,  service medical records are 
unavailable and presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center in St. Louis.  
Search for alternative sources of service information have 
been unsuccessful.  The Court has held that the Board's 
obligation to explain its findings and conclusions and the 
benefit of the doubt doctrine is heightened where the service 
medical records are presumed destroyed. O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The report of the veteran's October 1953 separation 
examination does not show any indication of high blood 
pressure or hypertension.  The first clinical evidence of 
hypertension is not shown until the 1990's.  The veteran 
first reported hypertension to the VA in April 1994, while 
filing for compensation benefits.  

The veteran has alleged that his current hypertension is 
caused by his PTSD. However, as he has not been demonstrated 
to be a medical expert, his statements regarding matters of 
medical diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The June 1997 statement from Dr. Valencia - noting there can 
be an association between PTSD and hypertension, and that he 
did not know if indeed PTSD caused the hypertension - does 
not constitute an opinion that there is a nexus between the 
veteran's hypertension and his service-connected PTSD.

The VA examiner in June 2001 opined that PTSD by itself did 
not cause high blood pressure.  Although he further opined 
that if there was a pre-existing hypertension, any type of 
stress could aggravate the hypertension, he later clarified 
this in an opinion in June 2003.  At that time, he opined 
that he did not see any aggravation due to PTSD, and that 
there was no medical consideration supporting an opinion that 
the increased manifestations of the hypertension are due to 
the PTSD.

Thus, there is no opinion or other competent medical evidence 
that hypertension was first manifested during service, or 
within a year from his discharge from service, or is 
otherwise linked to service to include as secondary to his 
service-connected PTSD.  Accordingly, it is the judgment of 
the Board that the preponderance of the evidence is against 
the appellant's claim.



B.  Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities (TDIU)

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

The veteran's service-connected PTSD, has been evaluated as 
30 percent disabling.  Service connection is also in effect 
for prosthetic right eye, evaluated as 10 percent disabling.  
At issue is whether these service-connected disorders, 
without consideration of any of his nonservice-connected 
disabilities, preclude all forms of substantially gainful 
employment which are consistent with his education and 
occupational experience and which would afford a living wage.

The combined evaluation for the two service-connected 
disabilities is 40 percent.  Therefore, the veteran has not 
met the minimum schedular requirements for TDIU.  See 38 
C.F.R. § 4.16(a).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  

As for the veteran's work history, it appears that the 
veteran has not worked since 1993, as indicated in his 
application and hearing testimony.  As indicated in VA 
examination reports, he has 9 years of education.  As 
indicated in his application, he last worked from 1989 to 
1993 as a garment worker.  

The Board finds that the claim must be denied.  Service 
connection is in effect for PTSD, and the Board has 
considered whether the evidence shows that this disorder 
rendered the veteran unemployable.  The Board has considered 
the clinical evidence of record pertaining to that 
disability, including the most recent evidence contained in 
the June 2001 VA examination report.  In that report the 
examiner noted in conclusion that the veteran was a 71-year-
old married man with some symptoms of PTSD.  He was kind of 
isolative, however, he was married and retired.  The Axis V 
diagnosis was a Global Assessment of Functioning (GAF) score 
of 55.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM IV), a GAF score of 
51-60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

The Board has also reviewed the clinical evidence pertaining 
to the service-connected prosthetic right eye, which confirms 
that the veteran has a prosthetic right eye and does not show 
any evidence of any related complications for consideration 
here.  See VA examination of March 1999.

Further, there is no indication of recent hospitalizations 
for his psychiatric illness or prosthetic right eye, and the 
evidence does not show that the industrial impairment caused 
his psychiatric illness or the prosthetic eye exceeds the 
degree of impairment contemplated by the regular schedular 
standards.  Furthermore, none of the evidence of record 
contains a competent opinion that the veteran is unemployable 
due to psychiatric symptoms or his prosthetic right eye.  
Based on the foregoing, the Board finds that this evidence 
does not show that the veteran's psychiatric symptoms or 
right eye disability, even when they are considered together, 
resulted in unemployability.

Accordingly, the Board concludes that the veteran's service-
connected disorders are not so debilitating as to prevent the 
veteran from obtaining and maintaining gainful employment 
consistent with his work history and education.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



